Citation Nr: 0317398	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  93-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 until April 
1973.  Service in Vietnam is indicated by the evidence of 
record.

The veteran filed an initial claim of entitlement to service 
connection for PTSD in August 1989.  His claim was denied in 
a November 1989 rating decision of   
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).  The RO notified the veteran of 
its decision and of his right to appeal by letter in December 
1989.  The veteran did not appeal.

In July 1991, the veteran contacted the RO, requesting that 
his claim of entitlement to service connection for PTSD be 
reopened.  This matter has come before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision of the RO which determined that new and material had 
not been submitted to reopen the veteran's claim for service 
connection for PTSD.  This case was previously before the 
Board and was remanded to the RO in June 1995 and May 1997 so 
that additional evidentiary development could be 
accomplished.  


FINDINGS OF FACT

1.  An unappealed rating decision in November 1989 denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence submitted since the November 1989 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The November 1989 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has not been submitted since 
the November 1989 rating decision, and the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. §  3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he suffers from PTSD as a result 
of stressors he experienced during his service in Vietnam.  

As will be explained in greater detail below, because the RO 
previously denied the veteran's claim of entitlement to 
service connection for PTSD in a November 1989 rating 
decision, and he did not initiate an appeal by filing a 
notice of disagreement, the veteran's claim may only be 
reopened if he submits new and material evidence.  
It is now well-settled law that the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of an appellant's claim by the Board.  The Board is obligated 
by law to conduct a de novo review as to this matter.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)].

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 U.S.C. 
§ 5103, pertaining to VA's duty to notify claimants, includes 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the issue 
revolves around finality and new and material evidence.

In this regard, the Board notes that, in the January 1992 
Statement of the Case (SOC), the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.156.  In the January 1992 SOC 
and the May 1993, September 1995, October 1996 and April 2002 
Supplemental Statements of the Case, the RO noted that the 
evidence that had been submitted in connection with the 
veteran's claim to reopen did not constitute new and material 
evidence because it essentially duplicated evidence which was 
previously considered and was merely cumulative.  

Crucially, the RO sent the veteran a VCAA letter in May 2001.  
The May 2001 VA letter set forth in detail the VCAA 
requirements concerning its duty to notify the veteran.  
Significantly, the letter specifically advised the veteran of 
what evidence the RO has obtained or was in the process of 
obtaining and what evidence was required from him. 

With respect to VA's duty to assist, once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C. § 5103A.  

The Board points out that prior to the enactment of the VCAA 
extensive assistance was provided to the veteran by the RO, 
in part due to the instructions contained in the Board's 
remands in 1995 and 1997.  Specifically, an attempt was made 
to verify the veteran's alleged stressor through the 
appropriate department, which will be discussed in greater 
detail below.  The Board further notes that the veteran did 
not respond to RO correspondence dated in May 2001 seeking 
additional supportive evidence.

The Board also notes that the veteran has been accorded all 
appropriate procedural due process.  See 38 C.F.R. § 3.103 
(2002).

In short, the Board believes that this case has been 
appropriately developed and that a decision may be remanded 
without the necessity of additional delay.  The Board is 
cognizant of the length of time it has taken to see this case 
through the adjudication process.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
the resolution in the instant case has been delayed by 
numerous factors, many of which were not within the Board's 
control, the Board agrees with the stated goals of the Court.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2001). 

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2002)].  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran' claim to reopen was initiated prior to 
August 2001, his claim will be adjudicated by applying the 
law previously in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The record reflects that the veteran served in the Republic 
of Vietnam from September 1971 to April 1972.  His military 
occupational specialty was supply specialist.  He was awarded 
the National Defense Service Medal, the Vietnam Service Medal 
and the Vietnam Campaign Medal.  The veteran's service 
medical records show no diagnosis or treatment for any type 
of psychiatric disorder.  

As noted in the Introduction, the veteran filed his initial 
claim of entitlement o service connection for PTSD in August 
1989.  In an August 1989 statement, the veteran reported that 
he felt stress due to wondering whether he was exposed to 
Agent Orange in Vietnam.  In a September 1989 statement, he 
reported that one of the most traumatic incidents in service 
was when one of the sergeants allegedly killed a young girl 
and cut her into pieces with a machete.  He stated that he 
and another service member walked upon her and that he saw 
dogs eating her.  

The veteran was afforded a VA psychiatric examination in 
September 1989.  At that time, he reported that his traumatic 
experiences in Vietnam included friends and villagers being 
killed.  He also claimed that a Vietnamese girl was chopped 
up with a machete and left for dead.  The diagnosis was PTSD.  

In a November 1989 rating decision, the RO denied service 
connection for PTSD.  The basis of the denial was that the 
veteran did not have any verified stressors to support the 
diagnosis of PTSD.  He did not file an appeal.  

The veteran filed a claim to reopen in July 1991.  As noted 
in the Introduction, in an October 1991 rating decision the 
RO declined to reopen the claim. This appeal followed.   

Analysis

As explained above, the Board's present inquiry is limited to 
whether any of evidence submitted since the November 1989 RO 
rating decision evidence is new and material and therefore 
serves to reopen the veteran's claim of entitlement to 
service connection for PTSD.  The November 1989 RO rating 
decision in essence denied the veteran's claim because there 
was no verification of the veteran's alleged stressors.  New 
and material evidence would therefore be evidence which bears 
directly and substantially upon the specific matter under 
consideration, namely, whether the additional evidence 
reflects a verifiable stressor which would support a 
diagnosis of PTSD.  

The additional evidence received since the November 1989 
decision consists of the following: private and VA medical 
records; a report of VA examination in August 1991; records 
from the Social Security Administration; statements from the 
veteran's spouse, mother and friend dated in July 1991; 
service personnel records; statements from the veteran 
regarding his stressors in service; and a January 2002 
response from the U.S. Army Records Management & 
Declassification Agency to the RO's inquiry concerning the 
veteran's alleged stressors.

The medical evidence received by VA since November 1989, 
which includes additional diagnoses of PTSD, is new, in that 
such specific evidence was not previously of record.  
However, the evidence is not relevant and probative with 
respect to the crucial matter of verifying whether the 
veteran experienced a stressor during military service 
sufficient to cause PTSD.  Insofar as the medical evidence 
reflects a continuing diagnosis of PTSD, it is merely 
cumulative of evidence of record at the time of the November 
1989 rating decision.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence which merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence].  

Turning to the matter of stressors, there has been added to 
the record since November 1989 no evidence that the veteran 
served in combat.  The Board observes that the veteran has 
never contended that he was a veteran of combat.  
His reported stressors were, and continue to be, non combat 
in nature.  

The statements made by the veteran since November 1989, 
although somewhat inconsistent, generally mirror his previous 
statements.  During a neurological consultation in July 1991, 
the veteran reported that he had unpleasant experiences in 
Vietnam such as "one of his sergeants decapitating a 
prostitute and cutting her forearms off."  At the time of 
the August 1991 VA psychiatric examination, the veteran 
reported two specific stressors.  First, he described 
witnessing the death and mutilation of a young girl by one of 
his own sergeants for no reason.  This supposedly happened in 
the Camp Ranh Bay area in 1972.  Second, he described 
witnessing a Vietnamese boy run over by a truck for no 
apparent reason.  In a July 1996 statement, he stated that 
the only traumatic incident involved witnessing a Vietnamese 
girl he had been dating cut to pieces by a man with a 
machete.  

In January 2002, in response to a request from the RO, the 
U.S. Army Records Management & Declassification Agency 
reported that their search of unit records did not confirm 
the death of a civilian Vietnamese girl as described by the 
veteran.  It was noted that the killing of civilians, 
accidentally or in combat, was extremely difficult to verify 
unless a report had been written and filed.  

In essence, the veteran's statements since November 1989, 
although differing somewhat in detail, continue to report 
that his stressors involved the deaths of Vietnamese 
civilians at the hands of American soldiers, ostensibly for 
no reason.   
Such statements are not new, but are essentially reiterations 
of his previous statements.  In addition, since such 
statements cannot be verified, they are not material because 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

Statements from the veteran's family and friends dated in 
July 1991 indicate that he was a changed person after his 
return from service.  As discussed above, the outcome of this 
case revolves around the existence of verified stressors.  To 
the extent that these statements do not address the key 
concern in this case, verification of the claimed stressors, 
they are not material.  Those portions of the statements 
indicating that the veteran saw mutilated dead bodies of 
women and children are obviously based on the veteran's own 
statements as relayed to the signers and suffer from the same 
evidentiary deficiency as the veteran's statements directly 
to VA.  The lay statements do not serve to verify the 
occurrence of the claimed stressors.

In short, without credible supporting evidence that the 
claimed in-service actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events is not supportable and the claim may not be 
reopened. 

As part of its response to the RO in January 2002, the U.S. 
Army Records Management & Declassification Agency submitted 
extracts of an operations report of Headquarters, U.S. Army 
Support Command Cam Ranh bay, which indicated that there were 
attacks at Cam Ranh Bay in November 1971, March 1972 and 
April 1972.  The veteran's unit was not mentioned.

The Board is cognizant of a recent case decided by the Court, 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran alleged that his 
stressors were the result of enemy fire and submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances is not necessary.  Also see 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The facts in this case are easily distinguishable because the 
veteran has not alleged that any of his claimed in-service 
stressors are the result of exposure to enemy fire.  Rather, 
he has contended that his stressors were due to witnessing 
brutal personal; attacks by American troops on Vietnamese 
civilians.  Because the additional evidence does not confirm 
that the alleged stressful noncombat-related events occurred, 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In short, the evidence which has been presented since 
November 1989 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for PTSD is unsuccessful.  The claim for 
service connection for PTSD is not reopened and the benefit 
sought on appeal remains denied.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.


ORDER

New and material evidence has not been submitted with which 
to reopen a claim of entitlement to service connection for 
PTSD.  The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

